Title: Eli Alexander to Thomas Jefferson, 12 February 1810
From: Alexander, Eli
To: Jefferson, Thomas


          
            Sir
             
                     Shadwell 
                     Feb. 12–1810
          
           
		  I am this moment about to start after some boatmen who was to have landed with wheat for me this morning. as soon tharefore as we get them loaded 
                  ed. I will be glad to ride to the lands with Mr Randolph. I hope we will be able to affect an amicable accomodation of the matter in question betwen my 
                  you and my self. without haveing recorse to the disagreeable alternative of calling on our nighbors to do it for us—the land which I proposed to clear this year. I understand to lye as you have
			 discribed—I am D Sir
          
            Respectfully your Ob. Servt—
            
                  Eli Alexander
          
        